IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1128
                            Filed November 27, 2019


IN THE INTEREST OF D.F.,
Minor Child,

K.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Page County, Amy Zacharias,

Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       C. Kenneth Whitacre, Glenwood, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Justin Wyatt of Woods & Wyatt, PLLC, Glenwood, guardian ad litem and

attorney for minor child.



       Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                         2


DOYLE, Presiding Judge.

       A mother appeals the termination of her parental rights. Upon our review,

we affirm the juvenile court’s ruling.

       I. Background Facts and Proceedings.

       K.S. is the mother and B.F. is the father of D.F., born in July 2015.1 The

mother has a long history of alcohol and illegal-substance abuse, beginning before

the child’s birth and continuing thereafter.    She also has a long history of

involvement with the Iowa Department of Human Services (DHS).

       The most recent case began after law enforcement received a report that a

small child had been seen “wandering lost” in June 2017. The toddler had let

himself out of the mother’s home when she fell asleep and was found by the

railroad tracks, alone. The mother told the DHS child-protection worker the child

had also gotten out a few weeks prior while she was sleeping—the child having

been found outside by himself when a visitor arrived. Notably, a prior child-in-

need-of-assistance (CINA) case involving the family had only been closed a few

months. In October 2017, the child was adjudicated a CINA.

       Not much later, the toddler was observed alone riding his tricycle in the

street by a law enforcement officer. The child returned to his residence, about a

block away, and the officer could see the door was partially open. The officer

spoke to the father and learned the child got out of the father’s home when the

father dozed off.




1The termination of the father’s parental rights is not at issue in this appeal. We
also note the mother has other children that are not at issue in this appeal.
                                          3


      At the dispositional hearing held in November 2017, the juvenile court

removed the child from the parents’ care. The court advised the parents:

      [Unfortunately,] since this is the second time we are here, the two of
      you have probably earned more skepticism by the parties in the case
      as well as the court in terms of what you say you have done and what
      those results are. And so I don’t mean to indicate that you are
      necessarily out-and-out lying to the court or to those workers, but
      certainly us verifying those things is more important this time around
      and even maybe more than it was the first time around. So I guess
      I just encourage you that if you have done those things that are
      negative, make sure your releases are signed, make sure that you’re
      taking responsibility for that as well. What I mean is if you know you
      had a negative screen, report it to them, report it to [the service
      providers or DHS case workers] about being sure it’s sent to them.
      Have a little ownership and take some responsibility for those things
      too to make sure that they do get reported to them so that you know
      we all have that information.

The mother then admitted she had started drinking again. The court praised her

honesty and stated:

      Obviously in this courtroom the goal is to acknowledge what the
      problem is, figure out what to do to fix it, and get to a point where it
      is fixed and [the child] is back in your care and we can close the case
      successfully and not see you again.
               So I think, . . . the fact that you have admitted that is a great
      first step and to continue with your treatment then.
               ....
               Having been here before, obviously, with having had [the
      child] removed, both of you know that if he is removed from your care
      for a certain period of time, the State can file a petition to terminate
      your parental rights.
               ....
               And I will say, he just turned two in July. So what that means
      is the removal starts from today’s date, but the law says that within
      six months we can change those goals. That isn’t a very long period
      of time. I don’t have to, at that time, and until we get to a point where
      we have that permanency hearing, by law . . . that goal is still
      reunification. So I don’t want you to think she’s telling me that or give
      up or anything like that. Certainly if we get back here in six months
      and you are in a place where you’re doing well and you made
      progress, I have the ability not to have that permanency hearing or
      to grant you additional time.
                                          4


       The mother proceeded with treatment and was successfully discharged

from it.   Although there were concerns the mother was drinking or abusing

substances, the mother denied use. At the permanency hearing in August 2018,

things were progressing. The mother maintained she was following all of the

DHS’s recommendations, and, although she had missed a few drug screens, the

court granted additional time for reunification.

       At the end of August 2018, the mother was in a car accident and sustained

extensive injuries. The accident was alcohol-related. After the accident, the

mother reported “drinking approximately four times per month.” She admitted she

was drinking vodka but claimed she would “sip” rather than “slam” while drinking.

The mother said the accident was her wake-up call; she had hit rock bottom and

was ready to commit to sobriety. At the permanency review hearing in November

2018, the mother admitted she had been through inpatient treatment, including in

another case in which her parental rights to another child were terminated, but she

maintained she had not been “fully ready” for treatment.               She was not

“wholeheartedly into it” previously, and she said she was now ready for treatment.

She asked the court to give her three more months to prove she was dedicated to

sobriety. The court found no more additional time was warranted, and the court

directed the State to petition for termination of the mother’s parental rights.

       Following a termination-of-parental-rights hearing in April 2019, the juvenile

court terminated the parents’ parental rights. In a well-written ruling, the court

explained that while the mother

       has done well at times with substance abuse treatment, she
       completely lacks any ability to ask for help or really acknowledge her
       problem until confronted. Throughout the life of this case, it is replete
                                          5


       with examples of [the mother] making bad choices and ONLY owning
       up to them when DHS finds out. She has not once called DHS or a
       provider and told them about her lapses in judgment in the hopes to
       do better next time. She continues to hide her choices and then
       pretend as if it did not happen until confronted. The latest example
       of this is purchasing wine in February 2019. This seems benign
       enough except for a person who is an alcoholic and should not be
       buying alcohol. [The mother] only admitted to purchasing the alcohol
       and then “pouring it out” when she was confronted. The court does
       not believe that [the mother] has been sober for seven months, since
       her car accident, as she claims. She agreed to attend continuing
       care . . . after graduating in January 2019 [from in-patient treatment],
       but according to [the DHS caseworker, the mother] has not followed
       through with this continuing care. Alcohol is a hard substance for
       which to test. [The DHS caseworker] testified that the lab the DHS
       uses only detects alcohol if consumed in the last six to eight hours.
               [The child] is three years old and has been out of his parents’
       care more than he has been in it. They have not demonstrated the
       ability to safely care for [the child]. Neither parent has moved past
       semi-supervised visitation . . . . How long must [the child] wait for his
       parents to put him first?

       The mother now appeals the juvenile court’s ruling terminating her parental

rights. She contends the State failed to prove the grounds for termination of her

rights and termination of her parental rights was not in the child’s best interests.

Our review is de novo. See In re L.T., 924 N.W.2d 521, 526 (Iowa 2019).

       II. Discussion.

       Under Iowa Code chapter 232 (2018), parental rights may be terminated

if: (1) a “ground for termination under section 232.116(1) has been established” by

clear and convincing evidence, (2) “the best-interest framework as laid out in

section 232.116(2) supports the termination of parental rights,” and (3) none of the

“exceptions in section 232.116(3) apply to preclude termination of parental rights.”
                                           6

In re A.S., 906 N.W.2d 467, 472-73 (Iowa 2018).2 The juvenile court can also defer

termination of parental rights if “specific factors, conditions, or expected behavioral

changes” lead the court to “determin[e] that the need for removal of the child from

the child’s home will no longer exist at the end of [an] additional six-month period.”

Iowa Code § 232.104(2)(b). In determining whether termination of parental rights

is in a child’s best interests, we give “primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Id.

§ 232.116(2).

       “A parent does not have an unlimited amount of time in which to correct his

or her deficiencies.” In re H.L.B.R., 567 N.W.2d 675, 677 (Iowa Ct. App. 1997).

The “legislature has carefully constructed a time frame to provide a balance

between the parent’s efforts and the child’s long-term best interests.” In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010). After statutory timelines have run, the child’s

best interests are promoted by termination. See In re S.N., 500 N.W.2d 32, 35

(Iowa 1993). Simply put, a child is not equipped with a pause button, and he or

she cannot wait indefinitely for stable parents. See In re A.M., 843 N.W.2d 100,

112 (Iowa 2014) (noting children must not be deprived permanency on the hope

that someday the parent will be able to provide a stable home); D.W., 791 N.W.2d

at 707.




2 Although the juvenile court must address all three steps in terminating a parent’s
parental rights, we will not address any step on appeal a parent does not
specifically challenge. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010); see also
Iowa Code § 232.116(1)-(3).
                                         7


       “When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We

choose to address grounds for termination under section 232.116(1)(h), which

allows the court to terminate parental rights if a child (1) is three years old or

younger, (2) has been adjudicated a CINA, (3) has been out of the parent’s custody

for at least six of the last twelve months and any trial period at home has been less

than thirty days, and (4) cannot be returned to the parent at present without

continued risk of adjudicatory harm. The mother does not dispute the State proved

the first three elements; indeed, those elements are clear from the record. Rather,

she challenges only the element that the child cannot be returned to her at present.

See id. § 232.116(1)(h)(4). Upon our de novo review, we find the State proved

that element of paragraph (h) with clear and convincing evidence.

       The mother is an alcoholic, and despite years of treatment and the birth of

a child, she has not abstained from alcohol. As the juvenile court found, the record

evidence shows the mother has continued to use alcohol while denying its use.

After the juvenile court granted her additional time for reunification, she was in a

horrific accident caused by alcohol use. She claimed she had turned over a new

leaf and was dedicated to sobriety; yet, she was seen buying alcohol and only

admitted it when she was caught.

       Throughout the case, the mother pointed to her clean drug screens as

evidence she was sober. But as alcohol does not stay in the body long, testing for

it is difficult. We do not believe we can rely on the clean tests as evidence the

mother was sober but for a few minor relapses. The juvenile court stressed to the
                                         8


parents at the dispositional hearing how important it was for them to take

ownership of their failures so that they could learn and fix those mistakes. Sadly,

the mother did not heed the court’s advice. We recognize alcoholism is a terrible

disease, but our focus must be on the child’s best interests. Here, the evidence

overwhelmingly shows the juvenile court went above and beyond to give the

mother time to show she could stay sober and safely parent the child, but she was

unable or unwilling to do so.

       Upon our de novo review of the record, we find the State proved the child

could not be safely returned to the mother’s care at the time of the termination-of-

parental-rights hearing given her relapses and dishonesty about her use during the

CINA proceedings. The child has been out of the mother’s care for most of his life,

and he should not have to wait for the mother to put the child’s needs before her

need for alcohol. We do not think the child should suffer in limbo any further. We

agree with the juvenile court that termination of the mother’s parental rights is in

the child’s best interests, and the bond between the parent and child does not

outweigh the child’s need for permanency, given the time the mother was provided

and her long history of alcohol use. For those reasons, we agree with the juvenile

court that no additional time was warranted. So we affirm the juvenile court’s ruling

in all respects.

       AFFIRMED.